Title: From George Washington to John Fitzgerald, 26 November 1785
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon Novr 26th 85

If the necessary alterations are made in the petition and Bills which were drawn by Mr Johnson—and fair copies of them taken the sooner they are forwarded to the respective assemblies the better.—Time is gliding away—at the latter part of a session the members get impatient and but too often reject matters, because they will not spare time to attend to them.—I am—Dear Sir Yr Obed. Servt G. Washington

P.S. I am to dine with Col. Lyles on Monday—If there is anything before the Board, and you will let me know the hour of attendance; and will give Colo. Silpit [Gilpin] notice of it, I will be there—not expecting, nor indeed will it be convenient for me, to be up again in a short time. G.W.

